Case 1:18-cv-10933-RA Document 70 Filed 05/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Manuel P. Asensio, individually and as the parent
of Eva Asensio, a minor child,

Plaintiffs,
-against- 18 CV-10933

Janet DiFiore, Chief Judge of New York
State; Barbara Underwood, Attorney General
of New York State Andrew M. Cuomo,
Governor of New Y ork State; Adetokunbo O.
Fasanya, New York County Family Court
Magistrate; and Emilie Marie Bosak,
individually,

Defendants.

 

PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS:
AFFIDAVIT OF HATUN AYTUG CONCERNING DEFENDANT FASANYA’S
FABRICATION OF JURISDICTION AND FALSEHOODS IN THE
NEW YORK DAILY NEWS ARTICLE

1. Hatun Aytug deposes and says:

2. | have first-hand knowledge of the events of December 29, 2015 that were
publicized in the New York Daily News story on Monday, January, 21,
2019 is related to the issues at bar in this case.

3. | was interviewed twice as a potential witness by the New York County
District Attorney's Domestic Violence Unit ADA Steven McCarthy
concerning Defendant Bosak’s December 5, 2013 and December 29, 2015
allegations respectively. Both times after my interview the criminal charges
based on Defendant Bosak’s allegations were dismissed in the interest of
justice.

4. | have personal knowledge that the Plaintiff never consented to Defendant
Fasanya’s appointment of Carmen Restivo, fired his counsel because he
spoke to Ms. Restivo, withdraw from family court on May 15, 2014 and
hired a new attorney to stop Defendant Fasanya from continuing his case
Case 1:18-cv-10933-RA Document 70 Filed 05/12/19 Page 2 of 2

unilaterally after he withdrew.

. [ama witness to the events surrounding Judge Abrams’ order entered
contemporaneously with the January 21, 2019 Daily News article
concerning Plaintiff and the present litigation. This article publicized glaring
falsehoods about the December 29, 2015 events.

. | have personal knowledge about the Plaintiff's family court case and the
events of December 29, 2015. Based on this knowledge, | can testify that
the January 21, 2019 Daily News story misrepresent the facts relating to
the events of December 29, 2015, and that Defendant DiFiore’s
spokesman entirely mischaracterization the family case which was entirely
based on Defendant Fasanya’s handling of Ms. Restivo’s fees and the
December 29, 2015 allegations.

. | swear that | am fully familiar with the facts, factors and circumstances
contained in this affidavit and that the statements | make are complete and
true to the best of my knowledge including any matters stated upon
personal information and belief.

 

Hathn'A\ttig' \
sworn to before me this the Jat Day of May 2019

Q

Notary Public
ROBERTA ARNONE

Notary Public State of New York
Qualified in New York County

02AR5044142
Exp. May 22, 2023

S (224
eXterded.

  

State of New York
County of New York
